Exhibit 10.2





March 23, 2015






Michael Levitz
10 Victory Garden Way
Lexington, MA 02420




Dear Mike,


Insulet Corporation (“Insulet” or the “Company”) is pleased to offer you the
position of Chief Financial Officer, reporting directly to Patrick Sullivan,
Chief Executive Officer. We are excited about the prospect of you joining
Insulet and look forward to your meaningful contribution to the team. This offer
of employment is contingent upon the satisfactory completion of a background
check prior to your start date. We will determine a mutually beneficial start
date upon acceptance of this offer.


Your base salary will be paid at an initial annualized rate of $375,000. You
will be paid $14,423.08 biweekly in accordance with the Company’s normal payroll
practices as established or modified from time to time. You will participate in
the Company’s Executive Incentive Compensation Program with a target bonus of
60% of your annual base compensation. Your bonus payout for the plan year 2015
is guaranteed to be no less than 85% of your pro-rated target.


In addition, the company will pay you a one-time signing bonus of $270,000
payable 30 days after your start date and is considered taxable income. If you
leave the company voluntarily within one year of your start date you will be
required to pay back the full amount.


Subject to the approval of the Company’s Board of Directors, you will receive
new hire equity awards valued at approximately $1,750,000 as part of your
compensation package.


•
One third of your equity value, which is approximately $577,500, will be
delivered as stock options. The actual number of stock options will be
determined based on the fair market value of the Company’s stock on your grant
date, and you will be issued options to purchase Company common stock at a
purchase price equal to the fair market value as of the date of grant. Stock
options vest 25% after one year of service, then 6.25% quarterly thereafter,
with full vesting over 4 years of service.



•
Two thirds of your equity value, which is approximately $1,172,500, will be
awarded as restricted stock units. As with your option grant, your actual number
of restricted stock units will be determined based on the fair market value of
the Company’s stock on your grant date. Restricted stock units vest annually at
33.33% over 3 years.



•
    The date of the grant will be your start date. These grants will be subject
to and governed by the terms and conditions of Company grant agreements, which
will include, among other things, your vesting schedule.



You will also be eligible to participate in Insulet’s annual executive equity
programs. Beginning in 2016, you will participate in the Company’s annual
performance share grant with a target value of $150,000. The 2016 grant is
expected to occur in the first quarter of 2016. Beginning in 2016, you will also
be eligible to receive an annual equity award the first quarter of each year,
with an annual target award value of $550,000. You should understand that all
executive compensation programs are subject to the Company’s Board of Directors
approval and are subject to change from time to time based on the needs of the
business.


You will be eligible to participate in the Company’s benefits programs to the
same extent as, and subject to the same terms, conditions and limitations
applicable to, other employees of the Company of similar rank and tenure. These
benefits presently include: comprehensive medical, prescription drug, and dental
insurance coverage; Company-paid life insurance coverage at two times your
annualized salary; 401(k) plan; employee stock purchase plan; paid time off at
an initial rate of 26 days per year, per Company policy. For a more detailed
understanding of the benefits and the eligibility requirements, please consult
the summary plan descriptions for the programs which will be made available to
you.


You will also be eligible to participate in the Insulet Corporation Amended and
Restated Executive Severance Plan, which is attached to this letter.




--------------------------------------------------------------------------------





This position is salary exempt and may include travel and hours greater than a
forty hour per-week work schedule. You will be reimbursed for normal business
travel and lodging expenses outside of the local Billerica, Massachusetts area.
Your employment is at-will and no contract is implied by the terms of this
letter.


By signing this offer letter, you confirm that your employment with Insulet will
not violate any of your existing obligations and that you will not disclose any
confidential information from any another employer to Insulet. You also confirm
that your ability to make this statement is based upon your own research and/or
assurances provided by your own counsel, and is not based on any information
given to you by Insulet or any of its agents or employees. You will be required
to sign the Company’s standard Proprietary Information and Non-Competition
Agreements as a condition of your employment with the Company. A copy of these
agreements will be made available to you prior to your employment start date.


Also, please bring with you, for the purpose of completing the I-9 form,
sufficient documentation to demonstrate your eligibility to work in the United
States on your first day of employment. This verification must occur by the
third day of your employment.


We look forward to having you join Insulet. We hope you will be a very valuable
contributor to our team going forward. In light of the critical nature of this
role, we would appreciate the acceptance of this offer by the close of business
on Tuesday, March 24th by returning a signed copy of this letter to me.


Please feel free to call me directly at (917) 301-9692 if you should have any
questions


Sincerely,




/s/ Brad Thomas
 
Brad Thomas
 
Executive Vice President, Human Resources and Organizational Development





Accepted:
 
 
 
 
 
/s/ Michael Levitz
 
May 4, 2015
Michael Levitz
 
Agreed upon Start Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











*If faxing please send to 978-600-4393.






